Case 0:20-cv-60416-AMC Document 97-18 Entered on FLSD Docket 07/09/2021 Page 1 of 6




                    EXHIBIT 18
                                       Case 0:20-cv-60416-AMC Document 97-18 Entered on FLSD Docket 07/09/2021 Page 2 of 6




 BOSCH DISCUSSION PREP


 Situation
      •      Bosch is a$300M account cut over to ATP
      •      They are pen testing our protection and have interest in discussion questions related to their testing


 Proposed Attendees for the Customer Meeting
      •     Office 365 Team
                 o   Abhishek, Sumit, Brian, Shubhanshi, Pawel, Lukas
      •     Sonar Team
                 o   Amar, Claudia, Cristian, Abhijeet, Swaroopa


 Prep Work for Discussion


 NOTE: This table is intended internal alignment. Our intent would be to provide answers to customers verbally during the call unless otherwise requested.


  W                      UtSFóN1                                                              RE       Q               RAK
          What is the main focus of the Detonation Chamber?                                   Answer is yes to both (known and unknown malware).
                                                                                              "Never seen before" malware
          Detect commodity Malware and widespread malicious mails (e.g. Emotet)               Address question around advanced techniques
          which traditional Antivirus products doesn't detect yet
                                                                                              Microsoft Office 365 Advanced Threat Protection (ATP) is        cloud-based email filtering
          Protection against advanced / more sophisticated unknown malware, which is          service that helps protect your organization against unknown malware and viruses by
          prepared and send to individual targets                                             providing robust protection against "never seen before" malware ,and includes
                                                                                              features to safeguard your organization against phishing in real time.
                                                                                              Capabilities:
                                                                                              •    Safe Attachments
                                                                                              ATP Safe Attachments protects against unknown malware and viruses, and provides
                                                                                              zero-day protection to safeguard your messaging system. All messages and
                                                                                              attachments that don't have aknown virus/malware signature are routed to aspecial
                                                                                              environment where ATP uses avariety of machine learning and analysis techniques to
                                                                                              detect malicious intent. If no suspicious activity is detected, the message is released for
                                                                                              delivery to the mailbox.
                                                                                              •    Safe Links:
                                                                                              The ATP Safe Links feature proactively protects your users from malicious URLs in a
                                                                                              message or in an Office document. The protection remains every time they select the
                                                                                              link, as malicious links are dynamically blocked while good links can be accessed.
                                                                                              Safe Links is available for URLs in the following apps:


                                                                                                   •       Microsoft 365 Apps for enterprise on Windows or Mac
                                                                                                   •       Office for the web (Word for the web, Excel for the web, PowerPoint for the
                                                                                                       web, and OneNote for the web)




CONFIDENTIAL             -   ATTORNEYS' EYES ONLY                                                                                                                                           MSFT_TOCOO1 18747
                                  Case 0:20-cv-60416-AMC Document 97-18 Entered on FLSD Docket 07/09/2021 Page 3 of 6




                                                                                         •      Word, Excel, PowerPoint, and Visio on Windows, as well as Office apps on iOS
                                                                                                and Android devices
                                                                                         •      Microsoft Teams channels and chats


                                                                                       Source: https://docs. microsoft.com/en-us/office365/servicedescriptions/office-
                                                                                       365-advanced-threat-protection-service-description


                                                                                       Email Phishing in enterprise context has continued to grow and has become a
                                                                                       dominant vector. 90% of breaches start with an email. Email Phishing, in the
                                                                                       most generic sense, has abroad range: from Nigerian & romance scams to
                                                                                       targeted spear phish. In the context of Office 365, our customer's worry about
                                                                                       two main forms of phishing
                                                                                           1.    Credential Phishing: The attacker attempts to fake the identity of
                                                                                           awell-known service in the email template (typically Microsoft and other
                                                                                           established enterprise SaaS services). They then try to lure the user into
                                                                                           clicking on alink, which through aseries of misdirection's will present a
                                                                                           fake login page to the user. Securing the user from these phish mails is the
                                                                                           core of the ATP's detonation based and ML based promises.
                                                                                           2.    Business Email Compromise/CEO Fraud/Vendor Email
                                                                                           Compromise: The industry & Vendor specific terminology for these class of
                                                                                           attacks has been evolving but at its core it employs two basic patterns
                                                                                                      a.   Create an exact Spoof of an established person or organization
                                                                                                      that you have arelationship with and then gain trust to deliver the
                                                                                                      con.
                                                                                                      b.   Create alook-alike impersonation of an established person or
                                                                                                      organization that you have arelationship with and then gain trust
                                                                                                      to deliver the con.
  2   Does Microsoft consider the 0365 email protection infrastructure as sufficient   From @Abhishek Agrawal (CDM) Add adescription. Press tab when you are
                                                                                                                                                                               Commented [SG1]:
      or is it considered as base protection and it is recommended to implement        done. Per Gartner, ATP is the complete stack (full stack offering for Email) that
      additional email security controls for acompany like Bosch?                                                                                                              Commented [JR2]: @Json Rogers
                                                                                       provides comprehensive protection.
                                                                                                                                                                               Commented [AP(AE3]: Follow Up (Preview): @Sumit
                                                                                                                                                                               Maihotra
                                                                                       From @Jason Rogers Yes, our internal metrics show that p
                                                                                                                                                                               Commented [SG4]: Follow Up (Preview): @pawel Partyk
                                                                                       From      Sumit Malhotra: #2 will let Abhishek chime in. IMHO with the full suite       (Did Bosch run ORCA assessment; could you pls check their
                                                                                                                                                                               configuration/stack?)
                                                                                       of OATP P2 and the right best practices (should have them run our ORCA self-
                                                                                       assessment). they should be covered for email-based threats. We of course               Commented [PP5R4]: Customer will run ORCA
                                                                                       encourage customers to take amulti-tiered approach to security across end               assessment. Iwill have ameeting them to review the result
                                                                                                                                                                               in the week of June 8th
                                                                                       points and identity.
                                                                                       @Pawel Partyka (Did Bosch run ORCA assessment; could you pis check their                Commented [SG6R4]: Got it, thanks!
                                                                                       configuration/stack?)                                                                   Commented [SG7R4]:




CONFIDENTIAL        -   ATTORNEYS' EYES ONLY                                                                                                                                                             MSFT_TOCOO1 18748
                                   Case 0:20-cv-60416-AMC Document 97-18 Entered on FLSD Docket 07/09/2021 Page 4 of 6




  3   Our tests revealed flaws which we saw covered by other vendors back in 2014            We have addressed xxx based on your feedback. (Swarg/crisc: Address the question on
      when we did aSandbox PoC already. We were surprised to see that such trivial           what's addressed in PDF, what's on road map and challenges)
      methods like asimple sleep could evade the detection. Are there plans to
      improve anti sandboxing evading techniques (and not only fixing the findings)?         We are constantly assessing attempts by attackers to bypass sandboxes in general and
                                                                                             then deciding where to assign our resources.
                                                                                                 •    We balance efforts between what we see in the real world with more
                                                                                                      speculative investments to address techniques seldom used by attackers. The
                                                                                                      measure of success for our approach is the adoption and continued usage of
                                                                                                      ATP by our customers.
                                                                                                 •    We also work with other sandbox partners to compare our capabilities with
                                                                                                      theirs as input into determining where to invest
                                                                                                 •    With every semester plan, we factor in customer impact and fund evasion
                                                                                                      countermeasure investments. And we maintain and continue to expand an
                                                                                                      evasion test suite that we run on our environment to prevent regressions
                                                                                             We also must balance customer requirements regarding mail latency.


  4   Why is an IP-address range used which is easily attributable to Microsoft?             We selectively route detonations through an IP anonymization network. All
                                                                                             detonations are not routed out Microsoft IP ranges. We monitor network evasion on a
                                                                                             weekly basis and corelate signals with our endpoint security services and TI to ensure
                                                                                             effectiveness. We're also exploring new ideas such as collaborating with customers to
                                                                                             route detonations for their tenant out their IP ranges via VPN.
  5   For Incident Response, Threat Detection and Threat Hunting we miss quite alot          From     Sumit Malhotra                                                                       Commented [AP(AE8]: Follow Up (Preview): @Suniit
      of features. Are there any plans to integrate features like:                               a.   Detailed detonation report    -   @Shubhanshi and @Swaroopa can                      Maihotra

                                                                                                      update based on what we have in product today, for files, and what is
      •   Detailed detonation report
                                                                                                      coming in early Fe with the OC richness, for files and URLs. Under NDA,
      •   Ability to check the result of afile which was not classified as malicious
                                                                                                      we can walk through mocks et al.
      •   Custom TI integration (e.g. through Yara, MISP)
                                                                                                      We plan to bring the detonation results for bad files and URLs present
      •   Custom detection rule implementation
                                                                                                      in amessage and got detonated. In detonation results, we will be
                                                                                       the            providing detonation chain details (i.e. entities triggered through
      •   Hunt Capabilities to search through detonation results (also for as clean
                                                                                                      detonation of parent entity), indicators of compromise            indicators
          classified files) for aspecific Mutex, an external I
                                                             P address, involved
                                                                                                                                                                    -




          Registry Keys, etc.                                                                         which were found bad during detonation, analysis summary             -   other
                                                                                                      information about detonated entity, screenshots found during
                                                                                                      detonation and behavior details     -   all behaviors which were shown by
                                                                                                      the entity when it got detonated
                                                                                                 b.   Available in product today with admin submissions        -   and customers
                                                                                                      can also trigger these from hunting if they want to check latest results
                                                                                                      on file! URL or message
                                                                                                 c.   What is the specific scenario? Great feedback, not available today.
                                                                                                      We'll work closely to understand this scenario (Ex: Sentinel)
                                                                                                 d.   Custom detections: Available through MTP advanced hunting today                  -




                                                                                                      eligibility is being extended to OATP P2 and E5 customers in June.




CONFIDENTIAL         -   ATTORNEYS' EYES ONLY                                                                                                                                                                  MSFT_TOCOO1 18749
                                Case 0:20-cv-60416-AMC Document 97-18 Entered on FLSD Docket 07/09/2021 Page 5 of 6




                                                                        a.   Can also do this via Threat Trackers and Saved Queries in
                                                                             Threat Explorer though Advanced Hunting provides more
                                                                             flexibility...
                                                               e.   Hunting capabilities through detonation results        -   on Fe roadmap.
                                                                    @Shubhanshi can help.
                                                                    We allow hunting in explorer on messages which contain detonated
                                                                    entities (URL/ file) by searching on detection technology. Apart from
                                                                    this, we plan to provide hunting capabilities on bad indicators found
                                                                    during detonation (this will be restricted by compliance boundaries).
                                                                    These entities are not present directly in the message, but are apart of
                                                                    detonation results. We will be providing hunting capabilities on
                                                                    detonation results for bad files! URLs right now
                                                           @Sumit Maihotra can you draft?
                                                           Include aroadmap to address features in progress, coming up in next semester and
                                                           any challenges that can be called out                                                     Commented [SG9]: @Shubhanshi Jam         -   Please take care
                                                           Deep dive session will be helpful                                                         of this comment as discussed yesterday
  6   Detonation chamber roadmap in general (Iron scope)   Lswaroopa Gollapalli and @Brian Wilcox can you draft?[
                                                                                                                                                     Commented [SJ1OR9]: For the question asked, I
                                                           6-month roadmap
                                                                                                                                                     mentioned the upcoming hunting capabilities in #e
                                                           From Abhishek: Too many details:
                                                                        -    Phishing is still our top priority                                      Commented [AP(AE11J: Follow Up (Preview):
                                                                        -    Last semester accomplishments                                           @Swaroopa GoIlplli and @Brin Wilcox can you draft?

                                                                        -    Seeing similar threat landscape: get ahead of it
                                                               •    Significantly reduce E2E detection -> Block! ZAP latencies

                                                           We are bringing down the latencies and creating internal SLAs around our detect->
                                                           block -> ZAP cycles. This will significantly reduce the amount of unwanted content that
                                                           gets exposed to users.
                                                               •    Evasion hardening measures
                                                                        o    GEO
                                                           We are using out proxies to appear in the same local geos and avoid exposing the
                                                           origins of our requests to agreater and greater degree. We are also exploring ways to
                                                           share acommon out proxy with the customer or proxy through the customer's
                                                           environment (R&D phase currently)
                                                                        o    Scrambling
                                                           We are building machine learning models around what types of URLs to scramble (to
                                                           avoid clicking 1click URLs in mail flow) and avoid scrambling. Preliminary data is very
                                                           positive and this will shift detections from Time of Click to Mail Flow.
                                                               •    Enriched reporting @Shubhanshi Jain Could you weigh in here?                     Commented [BW12]: Follow Up (Preview): @Shubhanshi
                                                               •    ML detection enhancements for phishing and malware                               Jain Could you weigh in here?

                                                                                                                                                     Commented [SJ13R12]: Hey @Brian Wilcox, are you
                                                           Dramatically increasing the feature set and revisiting the types of models used across
                                                                                                                                                     talking about reporting for Detonation details or something
                                                           the detection stack.                                                                      else? Ihaven't planned any reporting work for scrambled
                                                                                                                                                     URLs




CONFIDENTIAL       -   ATTORNEYS' EYES ONLY                                                                                                                                  MSFT_TOCOO1 18750
                                     Case 0:20-cv-60416-AMC Document 97-18 Entered on FLSD Docket 07/09/2021 Page 6 of 6




                                                                                             •    Leverage suspicious signals to help admins take explicit soft actions or re-
                                                                                                  detonate
                                                                                             •    Proactive campaign and major outbreak hunting and detections
                                                                                             •    Known Sender Classification (Claudia requested more info)

                                                                                         Building tenant and global graphs of sender attributes and behavioral patterns to
                                                                                         inform down stream models and also provide acommon surface for data sharing
                                                                                         across the stack.
                                                                                             •    Pre-weaponization hunting

                                                                                         Leveraging SSL transparency logs, whois data, and bingdex data to find and mitigate
                                                                                         threats before they every enter the Microsoft ecosystem.




 Reported Issues We Plan to Address

       REPORTEDISSUE
  1    An encrypted .7z file submitted to Sonar failed to detonate as expected           Fixed.
       Structure:                                                                        Root cause:
       CrypterTest.7z (password protected)                                               when determining the file type using truetype to be a".7z" file, we were not
                                                                                         checking if it is password protected or not. Extract tool took it as anon-
       CrypterTest.zip (password protected)                                              encrypted type and did not try to decrypt it with any passwords. Fix is now
                                                                                         in place to add acheck to try to extract without apassword, if it fails then try
       Content (folder     +   *p slscripts)                                             with other passwords in the email body.


       Error: 7z: Failed to open the SevenZip archive object for 'nv4x3z13.qfi'. Error
       0x80004004.


  2
  3
  4
  5
  6




CONFIDENTIAL          -   ATTORNEYS' EYES ONLY                                                                                                                                   MSFT_TOCOO1 18751
